DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments in the Amendment filed August 19, 2021 (herein “Amendment”) with respect to the objection to claims 9-11 have been fully considered and are persuasive.  The objection to claims 9-11 has been withdrawn.
Applicant’s arguments and amendments in the Amendment with respect to the rejection under 35 U.S.C. 101 of claim 16 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 101 of claim 16 has been withdrawn. 
Applicant’s arguments and amendments in the Amendment, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kurniawati et al., US 9,633,652 B2 (herein “Kurniawati’).
To fully respond to all of Applicant’s arguments, the following additional response is provided.
Applicant sets forth on page 11 of the Amendment that the speech recognition application file updates including executable code of Goller do not teach the claimed detecting/updating the speech recognition algorithm limitations. Here, Applicant argues that a speech recognition algorithm can be embodied as executable codes, but this nonetheless a part (indeed, Goller characterizes it as a “component” and “included in a speech recognition program” – see paras. 22, 54, figs. 6A-6C) of the speech recognition program and as such, a part of the speech recognition program/algorithm. It is noted that the claims recite simply that the “speech recognition algorithm has been updated,” which permits any component of the speech recognition algorithm being updated to thus realize the speech recognition algorithm as a whole being updated (since one of its components is updated).
Goller discloses throughout its disclosure that there are “components” of speech recognition programs/software including components that are update-able (see paras. 46-47 and 54). Given that the components, are part of the speech recognition program, when they are updated, they in turn, update the speech recognition software and the algorithm realized therein. Further, in Goller’s updating of components of Goller’s speech recognition program, the execution of speech recognition (the algorithm) is updated as well. To the extent Applicant is contending that an update to the executable code component of Goller’s speech recognition program would not directly affect the speech recognition algorithm, it is noted that Goller’s speech recognition program 
Applicant next argues that Goller does not teach updating the speech recognition model when the speech recognition algorithm has been updated. Applicant contends that because Goller discloses the updating of the grammar file based upon a comparison of the last-modified date time of a grammar file against the date-time of update descriptive information data, this means the updating of the grammar file is dependent on the date-time of the update descriptive information data, and not dependent on the updating of “any other file, data or executable code.” However, as cited in the office action, Goller teaches in para. 223 that the updating of the speech recognition program takes place in a programming loop for each file, grammar file,  data, executable code and/or other information for update. Therefore, within the same programming update loop (“when”) of the executable code and files being updated, the grammar file is updated as well, hence Goller teaching “updating the speech recognition model when the speech recognition algorithm has been updated.”
Applicant next sets forth on page 12 of the Amendment that because Goller is not relied upon to provide the teachings of a wake-up word model and a hyper-parameter model, Goller thus also fails to teach or suggest updating a wake-up word model and hyper-parameter model. However, such an argument is an attack against Goller individually, when the rejection is based upon the combination of teachings from Goller, Choi and Douglas. In response to applicant's arguments against the references See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further sets forth on page 12 of the Amendment that Goller is silent as to updating a speech recognition model by using an updated speech recognition algorithm. Here, Applicant’s remarks are persuasive, and it is noted that these are newly amended limitations requiring “updating the wake-up word model with the updated speech recognition algorithm” whereas claim 9 previously recited the broader “updating the wake-up word model according to the speech recognition algorithm.” As well, Applicant’s arguments about Goller not teaching or suggesting “updating the wake-up word model and the hyper-parameter model” are persuasive as Goller was not relied upon anyway for teaching these limitations.
Applicant sets forth next on page 13 of the Amendment that because Goller is not relied upon to provide teachings for the claimed speech recognizer model to further comprise a voiceprint feature model, then Goller cannot “disclose how to deal with such voiceprint feature model when the speech recognition model is updated.” However, such an argument amounts to an individual attack against Goller when the rejection was made in view of the combination of Goller, Choi and Douglas. See above reference to In re Keller. 
Further, given that Goller discloses that it’s speech recognition program is updated via updates to various components, including files, grammar files, data, executable code and/or other information one of ordinary skill in the art in view of Goller 
Similarly, Applicant’s arguments that Goller does not teach or suggest that the speech recognition model comprising [other components] includes those [other components]  being unchanged when updating the speech recognition model because Goller does not disclose other model files is not persuasive. Goller was not relied upon to provide teachings for the other model files of a wake-up word model and a hyper-parameter model. Goller does teach that the speech recognition program has many components, including files, grammar files, data, executable code and/or other information, and that all of these components can be selectively updated. Therefore, in view of the entire combination of Goller, Choi and Douglas, the combination
On pages 14-15 of the Amendment, Applicant next sets forth that Choi does not make up for the deficiencies of Goller, but argues about limitations for which Goller or Douglas and not Choi was relied upon, and which have already been addressed above regarding Goller, and in any event, are different in their recitation in the present amendment. 
On page 15 of the Amendment, Applicant sets forth that Choi does not teach “updating the hyper-parameter model with the updated speech recognition algorithm,” with a focus on the speech recognition algorithm being updated and so the updating of the hyper-parameter model being with the updated speech recognition algorithm. In the rejection rationale for claim 9 from which the amended limitations at issue are derived, Choi was set forth as teaching “comprises a hyper-parameter model” and “and updating the hyper-parameter model according to the speech recognition algorithm.” Although Choi teaches the a user-specific speaker recognition model comprises of various coefficients from established voice spectrums (hyper-parameters), thus the user-specific speaker recognition model is a hyper-parameter model, and the updating of a speaker recognition model in an initial speaker recognition model generation process that is part of a speech recognition process (see fig. 10), Choi does not teach the newly amended limitations that limit the speech recognition process to being an “updated speech recognition algorithm.” Therefore, for these limitations, Kurniawati is cited.
On page 16 of the Amendment, Applicant sets forth that Douglas fails to teach or suggest limitations for which Douglas was not relied upon for teaching such as “updating of a speech recognition algorithm,” and updating the wake word model “with 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 10, 12-13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Goller et al., (US 2008/0167860 A1, herein “Goller”) in view of Kurniawati et al., (US 9,633,652 B2, herein “Kurniawati”), in view of Hutchison (US 2002/0156626 A1, herein “Hutchison”). 
Regarding claim 1, Goller teaches a method for updating a speech recognition model (Goller Abstract, method to update a speech recognition program and data used for the speech recognition program, where para. [0054]-[0055] teach such data to include a grammar file which is compared against user input to produce a speech recognition result, therefore the grammar file server as a model), applied to an electronic device with the speech recognition model stored therein (Goller fig. 2, paras. [0034], [0045], [0054], client device 101 which has loaded thereto a speech recognition program which has the grammar file residing therein), the method comprising: 
detecting whether the speech recognition algorithm has been updated (Goller paras. [0211]-[0215], speech recognition program uses update descriptive information including date-times that a file was last modified to determine whether to update files, including the grammar file and executable code, where para. [0222] characterizes the updates as the speech recognition program updating “itself” therefore, the program being updated via at least one of its files – executable code for example which corresponds to an algorithm), wherein the speech recognition algorithm is configured to process input voice information to recognize the input voice information based on the speech recognition model (Goller paras. [0054]-[0056], speech recognition program including a grammar file, the grammar file being compared against (process) detected user input utterances (input voice information) to produce a result of speech recognition).

see Goller para. [0055], grammar file is compared to utterances for a user to produce a speech recognition result, therefore the utterances are processed, and it would make sense that the grammar compared against a user utterance is modeled from the users inputs), Goller does not explicitly teach the speech recognition model being obtained by processing user' s voice information with a speech recognition algorithm, the speech recognition model comprising a wake-up word model and a hyper-parameter model.
Goller further does not explicitly teach: in response to detecting that the speech recognition algorithm has been updated, updating the wake-up word model with the updated speech recognition algorithm and updating the hyper-parameter model with the updated speech recognition algorithm, thereby updating the speech recognition model;
wherein the speech recognition model further comprises a voiceprint feature model, the voiceprint feature model comprises voiceprint features of the user's voice information, and the voiceprint feature model is unchanged whenever the speech recognition model is updated.
Kurniawati teaches the speech recognition model being obtained by processing user' s voice information with a speech recognition algorithm (Kurniawati fig. 3, col. 4, lines 59-64, analysis (processing) on speaker’s speech by speech recognition algorithm, takes as input a digital speech signal), the speech recognition model comprising a wake-up word model (Kurniawati col. 3, lines 45-66, Gaussian Mixture Model is used to by the speech recognition algorithm to determine if a speaker has uttered a code phrase such as “wake up” (wake-up word model) and a hyper-parameter model (Kurniawati col. 3, lines 51-52 – (a UBM is a universal background model), col. 6, lines 53-65, and col. 7, lines 16-35, speech recognition algorithm generating the UBM using one or more parameters representing the characteristic of voice uttered by each user, the characteristic comprised of various coefficients from established voice spectrums such as Mel-frequency cepstral coefficients (MFCC)).
Kurniawati further teaches in response to detecting that the speech recognition algorithm has been updated (Kurniawati col. 7, lines 32-35, col. 8, lines 11-17, col. 8, line 23 – col. 9, line 6, in the generation of components for a speaker dependent speech recognition algorithm (thus a change in components equating to a change in the algorithm), if no user speech is available yet and thus no training vectors available yet, a default UBM is used, however once an authorized user starts to speak, thus allowing for a sufficient number of training vectors have been captured and grouped, then the UBM and word model are updated/generated, accordingly, the training vectors being the speech recognition algorithm component being updated, and the “sufficient” amount collected being a detecting of this updating as further actions are taken thereafter), updating the wake-up word model with the updated speech recognition algorithm (Kurniawati col. 10, lines 6-27, word model is generated from the updated UBM which is updated when the training vectors are captured by the speech recognition algorithm, thus changing the parameters by which speech recognition is occurring/updating the speech recognition algorithm) and updating the hyper-parameter model with the updated speech recognition algorithm (Kurniawati col. 9, line 64 – col. 10, line 5, col. 9, lines 4-38, UBM is generated (updated from the default) once there is a sufficient amount of training vectors (from the updated speech recognition algorithm which is now using captured training vectors for speech recognition)), thereby updating the speech recognition model (Kurniawati col. 8, lines 15-22, the UBM and the word model operate together to collectively model a speaker dependent speech recognition).
Hutchinson teaches wherein the speech recognition model further comprises a voiceprint feature model (Hutchinson paras. [0017], [0038]-[0041], voice signatures (voiceprint) comprised of voice models associated with a particular speaker and implementing a mapping between voice signals and phoneme tokens (features), the voice model being part of voice resources (speech recognition model) including other models used for speech recognition), the voiceprint feature model comprises voiceprint features of the user's voice information (Hutchinson para. [0041], voice models implement a mapping as a data structure between voice signals (user’s voice information) and phonemes), and the voiceprint feature model is unchanged whenever the speech recognition model is updated (Hutchinson paras. [0017], and [0038], the voice signature comprises a static data structure (thus, never changes), and is used by a plurality of voice-enabled applications, thus no matter which speech recognition model is in use (including an updated one such as those set forth in the other references in this combination), then, the same static voice signature is used).
Therefore, taking the teachings of Goller and Kurniawati together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program and model of Goller to have a code phrase model and UBM model which are updated by updated training vectors as disclosed above in Kurniawati at least because doing so would 
Further, taking the teachings of Goller and Hutchison together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program and model of Goller to have a static voice signature as disclosed above in Hutchison at least because doing so would reduce the burden on users and developers by enabling the sharing of files used in speech recognition between different applications, and implement voice model adaptation with greater efficiency (Hutchison para. [0023]).
Regarding claim 6, Goller teaches wherein detecting whether the speech recognition algorithm has been updated comprises (Goller fig. 21, paras. [0215], [0222] and [0223], speech recognition program updates itself in a loop for each file or data available for updating, and eventually exits the loop when all updates (including those to executable code/algorithms are complete): 
obtaining a version information of a speech recognition application (Goller para. [0213]-[0214] and [0220], date-time of the various files of the speech recognition program are compared (thus the speech recognition program having obtained the date-times in order to do a comparison), where para. [0194] teaches the date-time (version) of a new dll (speech recognition application)); 
determining whether a version information of the speech recognition model corresponds to the version information of the speech recognition application (Goller paras. [0194], [0214], the date-time of the grammar file is compared against the date-time of update description information data, where the date-time of the new dll is part of the update description information data, and therefore the comparison determining a correspondence if the date-time matches or does not); and 
determining that the speech recognition algorithm has been updated, in response to determining that the version information of the speech recognition model does not correspond to the version information of the speech recognition application (Goller fig. 21, paras. [0194], [0211], [0222]-[0224], the speech recognition program updating loop terminates because the speech recognition program is updated, when no more files need updating, therefore, when the grammar file is updated and a corresponding date-time for the update stored in the database as update descriptive information data, it will have a different date-time (thus not correspond) to the date-time of the new dll date-time).
Regarding claim 7, Goller teaches wherein the speech recognition algorithm is stored in a speech recognition application of the electronic device (Goller para. [0045], speech recognition program is loaded into client device, where para. [0046] teaches that components are programmed into the speech recognition program (thus stored in) and where para. [0054] teaches the various components that reside within the speech recognition program to include files including executable code (algorithm) and para. [0047] teaching that the speech recognition program incorporates a speech recognition product such as speech recognition software by Microsoft (speech recognition application)).
Regarding claim 8, Goller teaches wherein detecting whether the speech recognition algorithm has been updated comprises (Goller fig. 21, paras. [0215], [0222] and [0223], speech recognition program updates itself in a loop for each file or data available for updating, and eventually exits the loop when all updates (including those to executable code/algorithms are complete): 
detecting whether the speech recognition application has been updated (Goller paras. [0213]-[0217], date-times of the components of the speech recognition program are compared against the update descriptive information data to determine whether to update the component, thus whether it is updated); and 
determining the speech recognition algorithm has been updated, in response to determining that the speech recognition application has been updated (Goller fig. 21, paras. [0215], [0222] and [0223], speech recognition program updates itself in a loop for each file or data available for updating (including an “application” file), and exits the loop when all updates it wants to perform, are complete).
Regarding claim 10, Goller teaches with the updated speech recognition algorithm comprises (Goller fig. 21, paras. [0215], [0222]-[0224], speech recognition program updates itself by overwriting (updating) existing files with those that were downloaded due to being identified as being desired to be updated).
Goller does not explicitly teach wherein updating the wake-up word model with the updated speech recognition algorithm, obtaining an updated wake-up word model with the updated speech recognition algorithm; and replacing the wake-up word model with the updated wake-up word model.
Goller further does not explicitly teach wherein updating the hyper-parameter model with the updated speech recognition algorithm comprises: obtaining an updated hyper-parameter model with the updated speech recognition algorithm; and replacing the hyper-parameter model with the updated hyper-parameter model.
Kurniawati col. 9, lines 32-45,  col. 10, lines 6-27, word model is generated from the updated UBM which is updated when the training vectors are captured by the speech recognition algorithm, which change the parameters by which speech recognition is occurring/updating the speech recognition algorithm, and where the training vectors are updated on occasion, and when the training vectors are updated, the UBM is updated and the word model is recalculated/updated therefrom and used in the speech recognition algorithm (thus replaced)).
Kurniawati further teaches wherein updating the hyper-parameter model with the updated speech recognition algorithm comprises: obtaining an updated hyper-parameter model with the updated speech recognition algorithm; and replacing the hyper-parameter model with the updated hyper-parameter model (Kurniawati col. 9, lines 4-45, col. 9, line 64 – col. 10, line 5, UBM is generated from the training vectors (from the updated speech recognition algorithm which is now using captured training vectors for speech recognition), and where the training vectors are updated on occasion, and when the training vectors are updated, the UBM is updated, and then the updated UBM is used in the speech recognition algorithm (thus replaced)).
Therefore, taking the teachings of Goller and Kurniawati together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program and model of Goller to have a code phrase model and UBM model which are updated by updated 
Regarding claim 12, Goller teaches wherein before the detecting whether the speech recognition algorithm has been updated, the method further comprising: obtaining user's voice information; and processing the user' s voice information with the speech recognition algorithm (Goller paras. [0055]-[0056], the speech recognition program normally operates outside of an updating method to compare input user utterance against a grammar file to obtain a speech recognition result and perform an action in response thereto).
Goller does not explicitly teach to obtain the speech recognition model.
Kurniawati teaches to obtain the speech recognition model (Kurniawati fig. 3, col. 4, lines 59-64, col. 7, lines 16-41, analysis (processing) on speaker’s speech into training vector and then a UBM, GMM and word model (speech recognition model)).
Therefore, taking the teachings of Goller and Kurniawati together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program and model of Goller to have a code phrase model and UBM model which are obtained from training vectors based on speaker’s speech as disclosed above in Kurniawati at least because doing so would reduce the complexity of speech recognition systems and make it more resilient to noise (Kurniawati col. 2, lines 37-62).
Regarding claim 13, Goller does not explicitly teach the limitations of claim 13.
Kurniawati fig. 3, col. 4, lines 59-64, col. 7, lines 16-41, analysis (processing) on speaker’s speech being from MFCC features (voiceprint features), which are then turned into training vector and then a UBM, GMM and word model (speech recognition model)); 
establishing the speech recognition model by processing the voiceprint features with the speech recognition algorithm (Kurniawati fig. 3, col. 4, lines 59-64, col. 7, lines 16-41, the MFCC features (voiceprint features) are then turned into training vector and then a UBM, GMM and word model (speech recognition model)).
Therefore, taking the teachings of Goller and Kurniawati together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program and model of Goller to have a code phrase model and UBM model which are obtained from training vectors based on speaker’s speech as disclosed above in Kurniawati at least because doing so would reduce the complexity of speech recognition systems and make it more resilient to noise (Kurniawati col. 2, lines 37-62).
Regarding claim 21, Goller does not explicitly teach the limitations of claim 21.
Kurniawati teaches further comprising: recognizing control instructions from the input voice information in response to determining the input voice information matches the speech recognition model (Kurniawati col. 3, lines 30-59, and col. 15, lines 41-62, when a user speaks “wake up” (a control instruction via the input voice information), the speech recognition algorithm uses speaker dependent speech recognition using a speaker dependent model and recognizes the command, and consequently activates access to the device, where the recognition involves matching an utterance to a template that is part of the speech recognition model).
Therefore, taking the teachings of Goller and Kurniawati together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program and model of Goller to have a code phrase model and UBM model which recognize commands as disclosed above in Kurniawati at least because doing so would reduce the complexity of speech recognition systems and make it more resilient to noise (Kurniawati col. 2, lines 37-62).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Goller in view of Kurniawati in view of Hutchison as set forth above regarding claim 12 from which claim 14 depends, further in view of Choi (US 2019/0362726 A1, herein “Choi”). 
Regarding claim 14, Goller teaches the user's voice information (Goller paras. [0036], [0055]-[0056], input user utterance used to obtain a speech recognition result is input via a microphone and voice recognition mechanism).
Goller does not explicitly teach in a non-volatile memory of the electronic device.
Choi teaches in a non-volatile memory of the electronic device (Choi para. [0081], storage 130 stores the information on user’s voices, where para. [0078] teaches storage 130 as a non-volatile memory).
Therefore, taking the teachings of Goller and Choi together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goller in view of Kurniawati.
Regarding claim 16, Goller teaches a non-transitory storage medium, with a computer program and a speech recognition model stored therein, a method for updating the speech recognition model is implemented when executing the computer program by a computer (Goller Abstract, fig. 2, para. [0045] and [0034]-[0035], speech recognition program including data is loaded into client device 101 which has a main memory storing instructions for execution by the client device, where para. [0054]-[0055] teach such data to include a grammar file which is compared against user input to produce a speech recognition result, therefore the grammar file server as a model), the method comprising: 
detecting whether the speech recognition algorithm has been updated (Goller paras. [0211]-[0215], speech recognition program uses update descriptive information including date-times that a file was last modified to determine whether to update files, including the grammar file and executable code, where para. [0222] characterizes the updates as the speech recognition program updating “itself” therefore, the program being updated via at least one of its files – executable code for example which corresponds to an algorithm), wherein the speech recognition algorithm is configured to process input voice information to recognize the input voice information based on the speech recognition model (Goller paras. [0054]-[0056], speech recognition program including a grammar file, the grammar file being compared against (process) detected user input utterances (input voice information) to produce a result of speech recognition).
While Goller suggests that at least a grammar file of its speech recognition program is derived from user voice information (see Goller para. [0055], grammar file is compared to utterances for a user to produce a speech recognition result, therefore the utterances are processed, and it would make sense that the grammar compared against a user utterance is modeled from the users inputs), Goller does not explicitly teach wherein the speech recognition model is obtained by processing user' s voice information with a speech recognition algorithm.
Goller further does not explicitly teach: in response to detecting that the speech recognition algorithm has been updated, processing, with the updated speech recognition algorithm, the user’s voice information that was used for generating the speech recognition model, thereby updating the speech recognition model.
Kurniawati teaches wherein the speech recognition model is obtained by processing user' s voice information with a speech recognition algorithm (Kurniawati fig. 3, col. 4, lines 59-64, analysis (processing) on speaker’s speech by speech recognition algorithm, takes as input a digital speech signal).
Kurniawati further teaches in response to detecting that the speech recognition algorithm has been updated (Kurniawati col. 7, lines 32-35, col. 8, lines 11-17, col. 8, line 23 – col. 9, line 6, in the generation of components for a speaker dependent speech recognition algorithm (thus a change in components equating to a change in the algorithm), if no user speech is available yet and thus no training vectors available yet, a default UBM is used, however once an authorized user starts to speak, thus allowing for a sufficient number of training vectors have been captured and grouped, then the UBM and word model are updated/generated, accordingly, the training vectors being the speech recognition algorithm component being updated, and the “sufficient” amount collected being a detecting of this updating as further actions are taken thereafter), processing, with the updated speech recognition algorithm, the user’s voice information that was used for generating the speech recognition model (Kurniawati col. 9, line 64 – col. 10, line 5, col. 9, lines 4-38, UBM is generated once there is a sufficient amount of training vectors (from the updated speech recognition algorithm which is now using captured training vectors for speech recognition), from performing calculations on the training vectors (processing)), thereby updating the speech recognition model (Kurniawati col. 8, lines 15-22, the UBM and the word model operate together to collectively model a speaker dependent speech recognition).
Therefore, taking the teachings of Goller and Kurniawati together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program and model of Goller to have a code phrase model and UBM model which are updated by updated training vectors as disclosed above in Kurniawati at least because doing so would reduce the complexity of speech recognition systems and make it more resilient to noise (Kurniawati col. 2, lines 37-62).
Regarding claim 17, Goller teaches an electronic device, comprising a processor and a memory (Goller fig. 2, para. [0034], client device with processor 220 and main memory 230), a computer program and a speech recognition model being Goller Abstract, para. fig. 2, paras. [0034], [0045], [0054], a speech recognition program and data used for the speech recognition program, where para. [0054]-[0055] teach such data to include a grammar file which is compared against user input to produce a speech recognition result, therefore the grammar file server as a model, and client device 101 which has loaded thereto a speech recognition program which has the grammar file residing therein), the processor being configured to perform a method for updating the speech recognition model by calling the computer program stored in the memory (Goller Abstract, fig. 2, para. [0045] and [0034]-[0035], speech recognition program including data is loaded into client device 101 which has a main memory storing instructions for execution by the client device), the method comprising: 
detecting whether the speech recognition algorithm has been updated (Goller paras. [0211]-[0215], speech recognition program uses update descriptive information including date-times that a file was last modified to determine whether to update files, including the grammar file and executable code, where para. [0222] characterizes the updates as the speech recognition program updating “itself” therefore, the program being updated via at least one of its files – executable code for example which corresponds to an algorithm), wherein the speech recognition algorithm is configured to process input voice information to recognize input voice information based on the speech recognition model (Goller paras. [0054]-[0056], speech recognition program including a grammar file, the grammar file being compared against (process) detected user input utterances (input voice information) to produce a result of speech recognition). 
see Goller para. [0055], grammar file is compared to utterances for a user to produce a speech recognition result, therefore the utterances are processed, and it would make sense that the grammar compared against a user utterance is modeled from the users inputs), Goller does not explicitly teach the speech recognition model being obtained by processing user's voice information with a speech recognition algorithm, the speech recognition model comprising a wake-up word model and a hyper-parameter model.
Goller further does not explicitly teach: in response to detecting that the speech recognition algorithm has been updated, updating the wake-up word model with the updated speech recognition algorithm and updating the hyper-parameter model with the updated speech recognition algorithm, thereby updating the speech recognition model.
Kurniawati teaches the speech recognition model being obtained by processing user' s voice information with a speech recognition algorithm (Kurniawati fig. 3, col. 4, lines 59-64, analysis (processing) on speaker’s speech by speech recognition algorithm, takes as input a digital speech signal), the speech recognition model comprising a wake-up word model (Kurniawati col. 3, lines 45-66, Gaussian Mixture Model is used to by the speech recognition algorithm to determine if a speaker has uttered a code phrase such as “wake up” (wake-up word model) and a hyper-parameter model (Kurniawati col. 3, lines 51-52 – (a UBM is a universal background model), col. 6, lines 53-65, and col. 7, lines 16-35, speech recognition algorithm generating the UBM using one or more parameters representing the characteristic of voice uttered by each user, the characteristic comprised of various coefficients from established voice spectrums such as Mel-frequency cepstral coefficients (MFCC)).
Kurniawati further teaches in response to detecting that the speech recognition algorithm has been updated (Kurniawati col. 7, lines 32-35, col. 8, lines 11-17, col. 8, line 23 – col. 9, line 6, in the generation of components for a speaker dependent speech recognition algorithm (thus a change in components equating to a change in the algorithm), if no user speech is available yet and thus no training vectors available yet, a default UBM is used, however once an authorized user starts to speak, thus allowing for a sufficient number of training vectors have been captured and grouped, then the UBM and word model are updated/generated, accordingly, the training vectors being the speech recognition algorithm component being updated, and the “sufficient” amount collected being a detecting of this updating as further actions are taken thereafter), updating the wake-up word model with the updated speech recognition algorithm (Kurniawati col. 10, lines 6-27, word model is generated from the updated UBM which is updated when the training vectors are captured by the speech recognition algorithm, thus changing the parameters by which speech recognition is occurring/updating the speech recognition algorithm) and updating the hyper-parameter model with the updated speech recognition algorithm (Kurniawati col. 9, line 64 – col. 10, line 5, col. 9, lines 4-38, UBM is generated (updated from the default) once there is a sufficient amount of training vectors (from the updated speech recognition algorithm which is now using captured training vectors for speech recognition)), thereby updating the speech recognition model (Kurniawati col. 8, lines 15-22, the UBM and the word model operate together to collectively model a speaker dependent speech recognition).

Regarding claim 18, Goller teaches wherein the method further comprises: obtaining the user's voice information; and processing the user' s voice information with the speech recognition algorithm (Goller paras. [0055]-[0056], the speech recognition program normally operates outside of an updating method to compare input user utterance against a grammar file to obtain a speech recognition result and perform an action in response thereto).
Goller does not explicitly teach to obtain the speech recognition model.
Kurniawati teaches to obtain the speech recognition model (Kurniawati fig. 3, col. 4, lines 59-64, col. 7, lines 16-41, analysis (processing) on speaker’s speech into training vector and then a UBM, GMM and word model (speech recognition model)).
Therefore, taking the teachings of Goller and Kurniawati together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program and model of Goller to have a code phrase model and UBM model which are obtained from training vectors based on speaker’s speech as disclosed above in Kurniawati at least because 
Regarding claim 19, Goller teaches further comprising a microphone electrically coupled to the processor, wherein the microphone is configured to acquire the user' s voice information and the input voice information (Goller fig. 2, paras. [0036] and [0055] client device a user input device such as a microphone and voice recognition mechanism, where detected user input is used for comparison against a grammar file for speech recognition, therefore, in the microphone and voice recognition mechanisms used to bring in user input, aside from voice captured by the user’s utterance, additional information must be captured as it is capable of comparison against a grammar file, where fig. 2 illustrates that the input device 260 is connected to the processor 220 via a bus 210).
Claims 2 and 4, are rejected under 35 U.S.C. 103 as being unpatentable over Goller in view of Kurniawati in view of Hutchison, as set forth above regarding claim 1 from which claims 2 and 4 depend, further in view of Wikipedia contributors, (2017, November 8) “Microsoft Speech API” In Wikipedia, The Free Encyclopedia (Retrieved May 22, 2021, from https://en.wikipedia.org/w/index.php?title=Microsoft_Speech_API&oldid=809379069.) (herein “Speech API Wiki”). 
Regarding claim 2, Goller teaches, the electronic device comprises a voice information acquisition module, and the voice information acquisition module is configured to obtain the user' s voice information and the input voice information (Goller paras. [0036] and [0055] client device a user input device such as a microphone and voice recognition mechanism, where detected user input is used for comparison against a grammar file for speech recognition, therefore, in the microphone and voice recognition mechanisms used to bring in user input, aside from voice captured by the user’s utterance, additional information must be captured as it is capable of comparison against a grammar file).
While Goller teaches that the speech recognition program disclosed could be speech recognition software by Microsoft, Goller does not explicitly teach wherein the speech recognition algorithm is embedded in an operating system of the electronic device.
Speech API Wiki teaches wherein the speech recognition algorithm is embedded in an operating system of the electronic device (Speech API Wiki page 1, a speech application programming interface API (SAPI) is part of the Windows OS itself, where Windows is an OS for electronic devices, see pages 6-7 discussing the applications running SAPI such as Windows XP Tablet PC edition (thus Windows for a tablet PC electronic device)).
Therefore, taking the teachings of Goller, Kurniawati, Hutchison and Speech API Wiki together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program of Goller to be embedding in an OS such as disclosed in Speech API Wiki at least because doing so would allow speech recognition functionality for any application designed for that OS (in the case of Speech API Wiki, any Microsoft based OSes) in an easily programmable way since the OS based speech recognition app uses 
Regarding claim 4, Goller teaches wherein detecting whether the speech recognition algorithm has been updated comprises (Goller fig. 21, paras. [0215], [0222] and [0223], speech recognition program updates itself in a loop for each file or data available for updating, and eventually exits the loop when all updates are complete): 
obtaining configuration information of the system, wherein the configuration information comprises a second parameter value, the second parameter value is used to indicate whether a speech recognition application has been updated (Goller paras. [0160] and [0194], [0213]-[0214], [0220] update descriptive information data is received to determine whether the speech recognition program needs to update its files/code, where such information can include date-time a new DLL was last uploaded, and this date compared to the date-time (second parameter value) of a DLL file in the speech recognition program); 
determining whether the speech recognition application has been updated according to the second parameter value (Goller paras. [0214]-[0215], files to be updated (or that don’t need updating because they are already updated) are identified in step D based on the comparison of date-times (second parameter value)); and
determining that the speech recognition algorithm has been updated, in response to determining that the speech recognition application has been updated (Goller paras. [0215]-[0220] and [0223]-[0224], steps D and E are looped until every file that needs to be updated (including the updating of a DLL (speech recognition application) per the date-time of last update) is updated, at which time the speech recognition program is updated and then functioned with the updated files).
While DLL files are at least part of a computer system (DLL stands for dynamic linked library), and DLLs can be part of an operating system, Goller does not explicitly teach that the DLLs of the speech recognition program of Goller are specifically part of an “operating system.”
Speech API Wiki teaches that the Speech API (SAPI) speech recognition application is a dll – sapi.dll, and that it is part of an operating system (see pages 1-2, SAPI is part of the Windows OS itself).
Therefore, taking the teachings of Goller, Kurniawati, Hutchison and Speech API Wiki together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program of Goller to be part of an OS such as disclosed in Speech API Wiki at least because doing so would allow speech recognition functionality for any application designed for that OS (in the case of Speech API Wiki, any Microsoft based OSes) in an easily programmable way since the OS based speech recognition app uses is freely distributable and provides a standard set of interfaces, accessible from a variety of programming languages (see Speech API Wiki page 1).
Claims 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Goller in view of Kurniawati in view of Hutchison in view of Speech API Wiki, as set forth above regarding claim 2 from which claims 3 and 5 depend, further in view of Wakeford et al., (US 9,767,803 B1, herein “Wakeford”). Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Goller in view of Kurniawati as set forth above regarding claim 17 from which claim 20 depends, further in view of Speech API Wiki, and further in view of Wakeford et al., (US 9,767,803 B1, herein “Wakeford”)
Regarding claim 3, Goller teaches wherein detecting whether the speech recognition algorithm has been updated comprises (Goller fig. 21, paras. [0215], [0222] and [0223], speech recognition program updates itself in a loop for each file or data available for updating, and eventually exits the loop when all updates (including those to executable code/algorithms are complete): 
determining whether the system has been updated according to the first parameter value (Goller paras. [0214]-[0215], files to be updated (or that don’t need updating because they are already updated) are identified in step D based on the comparison of date-times (first parameter value) of various files); and 
determining that the speech recognition algorithm has been updated, in response to determining that the system has been updated (Goller paras. [0215]-[0220] and [0223]-[0224], steps D and E are looped until every file that needs to be updated (including the updating of a DLL (file of the system) per the date-time of last update) is updated, at which time the speech recognition program, and all of its associated files (including executable code/algorithm) is updated and then functioned with the updated files).
While DLL files are at least part of a computer system (DLL stands for dynamic linked library), and DLLs can be part of an operating system, Goller does not explicitly teach that the DLLs of the speech recognition program of Goller are specifically part of an “operating system.”

Speech API Wiki teaches that the Speech API (SAPI) is a dll – sapi.dll, and that it is part of an operating system (see pages 1-2, SAPI is part of the Windows OS itself), further, Speech API Wiki on pages 6-7 teaches that the SAPI is compatible with only certain versions of OS, therefore, versions of the SAPI correspond to particular versions of OS, therefore, a latest version of an OS, particularly the SAPI which is part of the windows OS itself will be present with a latest/updated version of OS.
Wakeford teaches obtaining configuration information of the operating system, wherein the configuration information comprises a first parameter value, the first parameter value is used to indicate whether the operating system has been updated (Wakeford col. 13, line 66 – col. 14, line 2, col. 8, lines 28-44, col. 7, lines 1-14, col. 6, fig. 3, lines 36-43, for selecting desired speech recognition functionality on a client, client device information is provided including the version of operating system installed on the client device, where the OS version indicates the native speech library version provided by the operating system, and where the version number of the OS indicates whether it is the latest version or needs updating).
Therefore, taking the teachings of Goller, Kurniawati, Hutchison and Speech API Wiki together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program of Goller to be part of an OS such as disclosed in Speech API Wiki 
Further taking the teachings of Goller, Kurniawati, Hutchison, Speech API Wiki and Wakeford together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program updating process of Goller to consider operating system versions and native speech library versions of the OS version as disclosed in Wakeford at least because doing so would enhance performance of speech recognition on a client device (see Wakeford col. 2, lines 21-25). 
Regarding claim 5, Goller teaches wherein detecting whether the speech recognition algorithm has been updated comprises (Goller fig. 21, paras. [0215], [0222] and [0223], speech recognition program updates itself in a loop for each file or data available for updating, and eventually exits the loop when all updates (including those to executable code/algorithms are complete): 
determining that the speech recognition algorithm has been updated, in response to determining that the version information of the speech recognition model does not correspond to the version information of the system (Goller paras. [0215]-[0220] and [0223]-[0224], steps D and E are looped until every file that needs to be updated (including the updating of a DLL (file of the system) per the date-time of last update) is updated, at which time the speech recognition program, and all of its associated files (including executable code/algorithm) is updated and then functioned with the updated files, where the updated filed with new date-times reflecting their update will not correspond (by way of the new date-times) with the older file date-times of the system).
While DLL files are at least part of a computer system (DLL stands for dynamic linked library), and DLLs can be part of an operating system, Goller does not explicitly teach that the DLLs of the speech recognition program of Goller are specifically part of an “operating system.”
Goller further does not explicitly teach obtaining a version information of the operating system; determining whether a version information of the speech recognition model corresponds to the version information of the operating system.
Wakeford teaches obtaining a version information of the operating system (Wakeford col. 13, line 66 – col. 14, line 2, col. 8, lines 28-44, col. 7, lines 1-14, col. 6, fig. 3, lines 36-43, for selecting desired speech recognition functionality on a client, client device information is provided including the version of operating system installed on the client device); 
determining whether a version information of the speech recognition model corresponds to the version information of the operating system (Wakeford fig. 3, col. 7, lines 1-18, the OS version indicates the native speech library version provided by the operating system, and therefore, a correspondence is known between the native speech library version (speech recognition model) and the version number of the OS).
Speech API Wiki teaches that the Speech API (SAPI) is a dll – sapi.dll, and that it is part of an operating system (see pages 1-2, SAPI is part of the Windows OS itself), 
Therefore, taking the teachings of Goller, Kurniawati, Hutchison and Speech API Wiki together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program of Goller to be part of an OS such as disclosed in Speech API Wiki at least because doing so would allow speech recognition functionality for any application designed for that OS (in the case of Speech API Wiki, any Microsoft based OSes) in an easily programmable way since the OS based speech recognition app uses is freely distributable and provides a standard set of interfaces, accessible from a variety of programming languages (see Speech API Wiki page 1).
Further taking the teachings of Goller, Kurniawati, Hutchison, Speech API Wiki and Wakeford together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program updating process of Goller to consider operating system versions and native speech library versions of the OS version as disclosed in Wakeford at least because doing so would enhance performance of speech recognition on a client device (see Wakeford col. 2, lines 21-25). 
Regarding claim 20, Goller teaches wherein the method further comprises (Goller fig. 21, paras. [0215], [0222] and [0223], speech recognition program updates itself in a loop for each file or data available for updating, and eventually exits the loop when all updates (including those to executable code/algorithms are complete): 
Goller paras. [0214]-[0215], files to be updated (or that don’t need updating because they are already updated) are identified in step D based on the comparison of date-times (first parameter value) of various files); and 
determining that the speech recognition algorithm has been updated, in response to determining that the system has been updated or the speech recognition application has been updated (Goller paras. [0215]-[0220] and [0223]-[0224], steps D and E are looped until every file that needs to be updated (including the updating of a DLL (file of the system) per the date-time of last update) is updated, at which time the speech recognition program, and all of its associated files (including executable code/algorithm) is updated and then functioned with the updated files), of the electronic device (Goller fig. 2).
While DLL files are at least part of a computer system (DLL stands for dynamic linked library), and DLLs can be part of an operating system, Goller does not explicitly teach that the DLLs of the speech recognition program of Goller are specifically part of an “operating system.”
Further, Goller does not explicitly teach obtaining configuration information of an operating system, wherein the configuration information comprises a parameter value, the parameter value is used to indicate whether the operating system has been updated or a speech recognition application has been updated.
Speech API Wiki teaches that the Speech API (SAPI) is a dll – sapi.dll, and that it is part of an operating system (see pages 1-2, SAPI is part of the Windows OS itself), 
Wakeford teaches obtaining configuration information of an operating system, wherein the configuration information comprises a parameter value, the parameter value is used to indicate whether the operating system has been updated or a speech recognition application has been updated (Wakeford col. 13, line 66 – col. 14, line 2, col. 8, lines 28-44, col. 7, lines 1-14, col. 6, fig. 3, lines 36-43, considering the “or” reciting an optional limitation, Wakeford teaches selecting desired speech recognition functionality on a client, client device information is provided including the version of operating system installed on the client device, where the OS version indicates the native speech library version provided by the operating system, and where the version number of the OS indicates whether it is the latest version or needs updating).
Therefore, taking the teachings of Goller, Kurniawati, and Speech API Wiki together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program of Goller to be part of an OS such as disclosed in Speech API Wiki at least because doing so would allow speech recognition functionality for any application designed for that OS (in the case of Speech API Wiki, any Microsoft based OSes) in an easily programmable way since the OS based speech recognition app uses is freely distributable and provides a standard set of interfaces, accessible from a variety of programming languages (see Speech API Wiki page 1).
. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Goller in view of Kurniawati in view of Hutchison in view of Speech API Wiki in view of Wakeford, as set forth above regarding claim 3 from which claim 22 depends, further in view of Wikipedia contributors, “Configuration file,” Wikipedia, The Free Encyclopedia, June 12, 2018 (available at https://en.wikipedia.org/w/index.php?title=Configuration_file&oldid=845498449, last accessed 9/15/2021, herein “Configuration File Wiki”).
Regarding claim 22, Goller does not explicitly teach the limitations of claim 22.
Configuration File Wiki teaches wherein the configuration information of the operating system is stored in the operating system as a separate configuration file (Configuration File Wiki, page 1, for example GNU GRUB operating system shown as a separate file menu.lst).
Therefore, taking the teachings of Goller as modified above and Configuration File Wiki together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program updating process of Goller to include the configuration file .

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter regarding claim 15. The closest cited art of record includes Goller, Kurniawati, Hutchinson and Choi. While Goller, Kurniawati, Hutchinson and Choi collectively disclose detecting that the speech recognition has been updated, and processing user voice information, as set forth in the rejection rationale above for claim 14, none of the cited art whether considered alone or in a combination obvious to one of ordinary skill in the art disclose processing the user’s voice information with an updated speech recognition algorithm in response to detecting the speech algorithm is updated and then reading the user’s voice information stored in the non-volatile memory, and all other limitations recited in the chain of dependency from claim 15. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656